IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-0679-10


 
EDWARD MARTINEZ CORONADO, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S  PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS
ATASCOSA COUNTY

           

           Per curiam.  Keasler dissents, Hervey not participating.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
because It does not contain a complete copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals of Texas within thirty (30) days after the date of this order.

En banc.
Delivered:   October 13, 2010
Do Not Publish.